DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   Continuity Information
2.           This application is a divisional application of U.S. Application No. 16/540,134, filed on August 14, 2019, which is a continuation application of U.S. Application No. 16/260,794 (now U.S. Patent No. 10,431,562), filed on January 29, 2019, which is a divisional application of U.S. Application No. 15/669,361 (now U.S. Patent No. 10,242,962), filed on August 4, 2017, which are owned by instant Assignee and are incorporated herein by reference.                                                  

             		                          Information Disclosure Statement
3.           The information disclosure statements (IDS) were submitted on the following: 02/25/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

                                                                 Double Patenting
4.         The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.        Claims 1-7 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-7 of U.S. Patent No. 10,431,562 (here and after ‘562) in view of claim 1 of U.S. Patent No. 7,936,569  (here and after ‘569). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
   
6.         Claims 1-7 read in claim 1, of U.S. Patent No. 10,431,562 respectively with no non-obvious difference between the subject matter included in pending claims 1-7, and in claims 1-7, of ‘562. The only difference as a comprising claim being “cutting the wafer into individual dies; attaching at least one individual die to a package; applying at least one indium preform to the second adhesion layer; applying a lid over the indium preform; and reflowing the indium preform”, as disclosed in claim 1. As both references disclose a semiconductor device with similar structure, the differences between these claims and the claims of ‘562 in view of claims ‘569 are seen as obvious.   

 Therefore, at the time of invention, it would have been obvious to a person having ordinary skill in the art having the teachings of the instant application and the claims of ‘562 in view of claims ‘562 to interpret the semiconductor device performing a first singulation process on the interposer wafer to separate the plurality of interposers into a first plurality of packages, wherein the semiconductor substrate is cut-through by the first singulation process, and wherein each of the interposers comprises a piece of the semiconductor substrate and a through-via extended into the piece of the semiconductor substrate.
7.       The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 10,431,562.
Application 17/185605 
	U.S. Patent No. 10,431,562
1. A method of forming an integrated circuit device comprising: forming a first adhesion layer on a back side of the silicon wafer substrate, the silicon wafer substrate including a plurality of integrated circuits formed on a front side of the silicon wafer substrate, the first adhesion layer including at least one of: silicon dioxide and silicon nitride; forming a first barrier layer including titanium metal over the first adhesion layer; forming a second barrier layer including nickel over the first barrier layer; and forming a second adhesion layer over the second barrier layer, the second adhesion layer including at least one of: silver, gold, and tin; cutting the wafer into individual dies; attaching at least one individual die to a package; applying at least one indium preform to the second adhesion layer; applying a lid over the indium preform; and reflowing the indium preform.
1. A method of forming a metallization structure on a back side of a silicon wafer substrate, the silicon wafer substrate including a plurality of integrated circuits formed on a front side of the silicon wafer substrate, the method comprising: forming a first adhesion layer on the back side of the silicon wafer substrate, the first adhesion layer including at least one of: silicon dioxide and silicon nitride; forming a first barrier layer including titanium metal over the first adhesion layer; forming a second barrier layer including nickel over the first barrier layer; and forming a second adhesion layer over the second barrier layer, the second adhesion layer including at least one of: silver, gold, and tin.
 
 2. The method of claim 1, wherein the first adhesion layer is formed by chemical vapor deposition.

2. The method of claim 1, wherein the first adhesion layer is formed by chemical vapor deposition.


3. The method of claim 1, wherein the first adhesion layer has a thickness from 100 nanometers to 400 nanometers.

4. The method of claim 1, wherein the first adhesion layer consists of silicon nitride.
4. The method of claim 1, wherein the first adhesion layer consists of silicon nitride.
5. The method of claim 1, wherein the second barrier layer further includes vanadium. 
5. The method of claim 1, wherein the second barrier layer further includes vanadium.
 
6. The method of claim 1, wherein the second adhesion layer consists of silver.
6. The method of claim 1, wherein the second adhesion layer consists of silver.

7. The method of claim 1, wherein the second adhesion layer consists of tin. 
7. The method of claim 1, wherein the second adhesion layer consists of tin.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899